

117 HR 4286 IH: Fair and Equal Housing Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4286IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Schneider (for himself, Mr. Fitzpatrick, Ms. Schakowsky, Mr. Reed, Mr. Ryan, Mr. Connolly, Ms. Omar, Mr. Espaillat, Mr. Sherman, Mr. Deutch, Mr. Tonko, Mr. Soto, Mr. Krishnamoorthi, Ms. DelBene, Mr. Vargas, Mr. Lawson of Florida, Ms. Bonamici, Mr. Sires, and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend the protections of the Fair Housing Act to persons suffering discrimination on the basis of sex or sexual orientation, and for other purposes.1.Short titleThis Act may be cited as the Fair and Equal Housing Act of 2021.2.Housing(a)Fair Housing ActThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended—(1)in section 802, by adding at the end the following:(p)Race, color, religion, sex (including sexual orientation and gender identity), handicap, familial status, or national origin, used with respect to an individual, includes—(1)the race, color, religion, sex (including sexual orientation and gender identity), handicap, familial status, or national origin, respectively, of another person with whom the individual is associated or has been associated; and(2)a perception or belief, even if inaccurate, concerning the race, color, religion, sex (including sexual orientation and gender identity), handicap, familial status, or national origin, respectively, of the individual.(q)Gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, without regard to the individual’s designated sex at birth.(r)Sexual orientation means homosexuality, heterosexuality, or bisexuality.;(2)in section 804, by inserting (including sexual orientation and gender identity) after sex each place that term appears;(3)in section 805, by inserting (including sexual orientation and gender identity) after sex each place that term appears;(4)in section 806, by inserting (including sexual orientation and gender identity) after sex each place that term appears; and(5)in section 808(e)(6), by inserting (including sexual orientation and gender identity) after sex.(b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting (including sexual orientation (as such term is defined in section 802 of this Act) and gender identity (as such term is defined in section 802 of this Act)) after sex each place that term appears.